DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06/25/2021, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of the previous Office Action has been withdrawn. 
Because Claim 1 is in condition for allowance, the dependent claims 2-5 are also allowable, deeming the additional arguments moot.
Allowable Subject Matter
Claim 1-5 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Jacobs discloses a method of manufacturing a pressed product (See Claim 17) (See Fig. 4A-4J), the pressed product comprising: 
a substantially U-shaped main body comprising a first plate portion and a second plate portion facing each other across a space, and a third plate portion coupling the first plate portion with the second plate portion and extending towards a direction orthogonal to a plate surface of the first plate portion and a plate surface of the second plate portion (See annotated Fig. 4I below); and
 an undercut flange extending from an end of the first plate portion towards the second plate portion (See annotated Fig. 4I below), the end of the first plate portion being situated opposite from the third plate portion (See annotated Fig. 4I below), 
the method comprising: 
at least a flange molding process (Fig. 4B-Fig. 4H) and a finishing process (Fig. 4I); 
(Fig. 4E), and bending a first bent part (See annotated Fig. 4H below) corresponding to a first border that is a boundary between the first plate portion and the third plate portion of the metallic sheet, and a second bent part (See annotated Fig. 4H below) corresponding to a second border that is a boundary between the second plate portion and the third plate portion of the metallic sheet (Fig. 4F-4H) (See annotated Fig. 4H below), to mold the first plate portion, the first border, the second plate portion, and the second border, and 
the finishing process comprising finishing the pressed product by shaping the metallic sheet (See finished product in Fig. 4I), molded in the flange molding process (Fig. 4B-4H), into the pressed product, 
wherein the first press direction and the second press direction are opposite to each other (throughout Fig. 4F-4H, the first bent part is pressed in an upwards motion, while the undercut flange is pressed in a downward motion),
wherein the first length is a length from a boundary between the undercut flange and the first plate portion to a tip of the undercut flange, the first length being sized by projecting the undercut flange on an imaginary surface orthogonal to the first plate portion (See annotated Fig. 4I & 4H below).

    PNG
    media_image1.png
    327
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    228
    409
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    205
    277
    media_image3.png
    Greyscale

Jacobs fails to disclose wherein, in the flange molding process, a third bent part, which is situated away from the first bent part towards the second bent part on the metallic sheet by a first length or more, is bent such that the first bent part is moved towards a first press direction and the undercut flange is moved towards a second press direction, and wherein 
US20150210196A1 shows a similar invention to the instant application, but also lacks in the flange molding process, a third bent part, which is situated away from the first bent part towards the second bent part on the metallic sheet by a first length or more, is bent such that the first bent part is moved towards a first press direction and the undercut flange is moved towards a second press direction, and wherein the third bent part is provided between the first bent part and the second bent part along a sheet surface of the metallic sheet (See Fig. 3B).
US4233833A also shows a similar invention to the instant application, but also lacks in the flange molding process, a third bent part, which is situated away from the first bent part towards the second bent part on the metallic sheet by a first length or more, is bent such that the first bent part is moved towards a first press direction and the undercut flange is moved towards a second press direction, and wherein the third bent part is provided between the first bent part and the second bent part along a sheet surface of the metallic sheet (See Fig. 16, 18).
No other prior art reference made available before the effective filing date of invention teaches the third bent part configuration, as currently claimed.
Therefore Jacobs, in conjunction with any other prior art reference, fails to teach or make obvious this aspect of the applicant's present invention as claimed in claim 1. Jacobs teaches away from this aspect of the applicant's present invention as now claimed in claim 1. Currently claim 1 is not anticipated or rendered obvious by Jacobs. Currently, claim 1 is allowable. As such, dependent claim 2-5 are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725